1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please
 2   see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions.
 3   Please also note that this electronic memorandum opinion may contain computer-generated
 4   errors or other deviations from the official paper version filed by the Court of Appeals and does
 5   not include the filing date.
 6   IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 7 STATE OF NEW MEXICO,

 8          Plaintiff-Appellee,

 9 v.                                                                           NO. 29,842

10 RAYMUNDO MASO,

11          Defendant-Appellant.


12 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
13 Neil C. Candelaria, District Judge

14 Gary K. King, Attorney General
15 Santa Fe, NM

16 for Appellee

17 Law Office of Craig C. Kling
18 Craig C. Kling
19 San Diego, CA

20 for Appellant

21                                 MEMORANDUM OPINION

22 WECHSLER, Judge.

23          The State appeals the suppression of evidence obtained as the result of a search
 1 pursuant to a warrant. We proposed to reverse the suppression order. Defendant has

 2 timely responded. We have considered his arguments and not being persuaded, we

 3 reverse.

 4        Defendant argues that the State’s arguments were not preserved. We disagree.

 5 The State’s response to Defendant’s motion to suppress argued that the affidavit for

 6 search warrant provided information that was gathered from a confidential informant,

 7 as well as the affiant’s own observations. [RP 43] Further, the State argued that the

 8 information was credible and reliable and that the affidavit established probable cause.

 9 [RP 43-44] We conclude that the State’s arguments in support of the issuance of the

10 search warrant were properly raised below.

11        In our notice, we pointed out that we review, not the conclusion of the district

12 court, but the finding of probable cause to issue the warrant. Thus, the “issuing

13 court’s determination of probable cause must be upheld if the affidavit provides a

14 substantial basis to support a finding of probable cause.” State v. Williamson, 2009-

15 NMSC-039, ¶ 29, 146 N.M. 488, 212 P.3d 376. We do not substitute our judgment

16 for that of the issuing magistrate. Id. Nor do we rubber-stamp the decision of the

17 issuing court. See id. ¶ 30. “However, if the factual basis for the warrant is

18 sufficiently detailed in the search warrant affidavit and the issuing court ‘has found

19 probable cause, the [reviewing] courts should not invalidate the warrant by


                                              2
 1 interpreting the affidavit in a hypertechnical, rather than a commonsense, manner.’”

 2 Id. (alteration in original) (internal quotation marks and citation omitted). Applying

 3 this standard of review, we proposed to conclude that the affidavit for search warrant

 4 provided a substantial basis to support a finding of probable cause.

 5        Defendant continues to argue that the affidavit did not supply sufficient factual

 6 specificity to establish probable cause that evidence of trafficking would be found at

 7 his residence. First, he argues that there is no nexus between the past drug purchasing

 8 activity by the confidential informant (Informant) and the presence of cocaine at the

 9 location to be searched. It appears that Defendant is arguing that because Informant

10 did not state that he had recently seen cocaine in Defendant’s apartment, there was

11 insufficient basis to conclude that there would be evidence of trafficking in the

12 apartment. We do not believe that such a statement is the only way to establish that

13 evidence of the crime will be found at the apartment.

14        Informant stated that Defendant and his brother were selling cocaine. He stated

15 that they did so by delivering it from their supply, which they kept at the apartment.

16 [RP 48] Informant called Defendant and ordered some cocaine, which Defendant

17 agreed to provide. The police officer watched the apartment and observed Defendant

18 drive away. He followed and observed Defendant meet with another man and conduct

19 a “hand to hand transaction.” The officer stated that, in his experience, the behavior


                                              3
 1 was consistent with drug trafficking. [RP 49] Informant’s statements about how

 2 Defendant conducts his business and the police officer’s observations consistent with

 3 those statements provide a substantial basis to believe that Defendant is trafficking

 4 cocaine from his residence.

 5        Defendant argues that this information might provide substantial basis to search

 6 his vehicles as he makes his sales by delivering them away from his residence. We

 7 believe, however, that a reasonable inference could be made that Defendant is

 8 conducting his business from his residence as he takes his calls there and then drives

 9 away to meet his customers to complete the transactions. State v. Snedeker, 99 N.M.

10 286, 290, 657 P.2d 613, 617 (1982) (stating that reasonable inferences may be drawn

11 from evidence alleged in the affidavit for search warrant). Defendant argues that the

12 affidavit relied on the conclusory statement of Informant about drugs being located

13 in the apartment. He contends that the cases relied on in our notice do not support the

14 use of such a conclusory statement to support probable cause. Rather, he argues,

15 Informant needed to have seen the drugs in the apartment. [MIO 5-6]

16        There is nothing in our cases requiring that level of certainty. As we stated

17 above, reasonable inferences can be made from what is known. It is clear that the

18 words “observed” or “personally observed” are not required as technical formalities

19 in all cases to establish first-hand knowledge. State v. Lujan, 1998-NMCA-032, ¶ 12,


                                              4
 1 124 N.M. 494, 953 P.2d 29 (filed 1997). First-hand knowledge can naturally and

 2 logically flow from a common-sense reading of the affidavit. We believe that it is

 3 reasonable to conclude that Defendant keeps a supply of drugs at his home, as

 4 Informant could call him at home and get delivery whenever he wanted.

 5        Second, Defendant argues that there is nothing in the affidavit to support the

 6 conclusion that he lived at the address stated in the affidavit. He contends there is no

 7 basis for that knowledge in the affidavit. We disagree. Informant stated that he has

 8 known Defendant for six months. He stated that Defendant lived at the address. The

 9 investigating police officer also stated that Defendant lived at the address. The officer

10 watched Defendant leave the apartment and engage in what appeared to be a drug

11 transaction. The officer had also found motor vehicle records indicating that

12 Defendant’s brother lived at the address. Again, specificity is not needed to establish

13 the basis of knowledge. Rather, we must view the affidavit as a whole. We think it

14 a logical conclusion that Informant would know where Defendant lived after six

15 months of obtaining drugs from him. Further, the police officer’s observation of

16 Defendant leaving the apartment after getting a call to deliver some drugs indicates

17 some connection to the place.

18        We conclude that the affidavit for search warrant provided a substantial basis

19 to support a finding of probable cause that evidence of drug trafficking would be


                                               5
1 found in Defendant’s apartment. For the reasons stated herein and in the notice of

2 proposed disposition, we reverse the suppression order.

3       IT IS SO ORDERED.



4                                             _______________________________
5                                             JAMES J. WECHSLER, Judge
6
7 WE CONCUR:



8 _______________________________
9 CYNTHIA A. FRY, Chief Judge



10 _______________________________
11 ROBERT E. ROBLES, Judge




                                          6